        Case 4:21-cv-00264-BRW Document 4 Filed 04/06/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

GARY LEON WEBSTER                                                             PLAINTIFF
ADC #114018

VS.                               4:21-cv-00264 BRW

ASTRAZENECA PHARMA                                                          DEFENDANT


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 6th day of April, 2021.



                                                 Billy Roy Wilson_________________
                                                 UNITED STATES DISTRICT JUDGE
